                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

BILLY EARL,                                   )
                                              )
                    Plaintiff,                )
                                              )
             v.                               )             18 C 8279
                                              )
JEWEL FOOD STORES, INC., and                  )
HIGHWAY DRIVERS, DOCKMEN,                     )
SPOTTERS, RAMPMEN, MEAT,                      )
PACKING HOUSE, AND ALLIED                     )
PRODUCTS DRIVERS AND HELPERS,                 )
OFFICE WORKERS AND                            )
MISCELLANEOUS EMPLOYEES                       )
LOCAL UNION NO. 710,                          )
                                              )
                    Defendants.               )

                            MEMORANDUM OPINION

CHARLES P. KOCORAS, District Judge:

      Before the Court is Defendant Jewel Food Stores, Inc.’s (“Jewel”) motion to

dismiss Plaintiff Billy Earl’s (“Earl”) amended complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6). Also before the Court is Defendant Highway Drivers,

Dockmen, Spotters, Rampmen, Meat, Packing House, and Allied Products Drivers and

Helpers, Officer Workers and Miscellaneous Employees Local Union No. 710’s

(“Local 710”) (collectively, “Defendants”) motion for judgment on the pleadings

pursuant to Federal Rule of Civil Procedure 12(c). For the following reasons, the Court

grants both motions.
                                 BACKGROUND

      For purposes of this motion, the Court accepts as true the following facts from

the amended complaint. Murphy v. Walker, 51 F.3d 714, 717 (7th Cir. 1995). All

reasonable inferences are drawn in Earl’s favor. Tamayo v. Blagojevich, 526 F.3d 1074,

1081 (7th Cir. 2008).

      Plaintiff Earl is an African American male who resides in Cook County, Illinois.

From September 1988 until July 7, 2017, Earl was employed by Defendant Jewel, a

supermarket chain with its principal place of business in Boise, Idaho. As part of his

employment, Earl belonged to Local 710, the sole and exclusive bargaining agent of

Jewel employees engaged in warehousing operations at Jewel’s warehouses in Melrose

Park, Illinois. At all relevant times, Earl’s employment was governed by a collective

bargaining agreement between Local 710 and Jewel.

      In his most recent role at Jewel, Earl worked in the Maintenance and Sanitation

Department as a Recoup Worker in Melrose Park, Illinois. Stephen Cohen (“Cohen”),

William Knedler (“Knedler”), and Fred Casey (“Casey”), all Caucasian men, were

among Earl’s supervisors.

      Between 2016 and 2017, Earl alleges that “Cohen regularly falsely accused Earl

of sleeping on the job, being lazy, and not doing any work, and eating while working.”

Earl noted that Cohen did not direct similar comments to non-African American

employees.



                                          2
      According to the amended complaint, Jewel employees were allowed to briefly

leave the warehouse during winter months to heat up their cars before the end of their

shift. Earl alleges that Cohen and Casey would admonish him for leaving to heat up his

car but would not admonish non-African American employees that did so.

      Around 2016 or 2017, Earl’s union representatives warned him that Knedler,

Cohen, Casey, and other Jewel supervisors “were determined to force him out of his

employment at Jewel.” Casey would allegedly ask Jewel managers during meetings

when they intended to dismiss Earl. These collective activities led Earl to report racial

discrimination to Local 710. However, according to the amended complaint, Local 710

did not investigate or take any further action regarding Earl’s claims.

      Despite his concerns, Earl remained in Jewel’s employ and subject to the

collective bargaining agreement. According to the agreement, “union members had the

right to take an extra day off if a holiday fell within the employee’s vacation period,

and the employee properly notified Jewel in advance of his intention to take the day

off.” Earl regularly selected vacation and personal holidays that he wished to take off

and would submit those dates to his supervisor for approval using the standard vacation

request form. Earl indicated his intent to take an extra day off during a holiday period

by indicating “Ex. Day” next to each relevant vacation week that he requested.

      In 2016, Earl attempted to utilize this policy to request off July 5, 2016, however,

Jewel denied Earl’s request. Unaware that his time off was not approved, Earl took off

on July 5, 2016. Jewel issued Earl a warning for this incident because he did not call

                                           3
the company prior to his unapproved absence, which they considered a “No Call/No

Show.”

      On February 1, 2017, Earl selected his vacation days for the year, including the

week ending on June 2, 2017. As May 29, 2017 was a holiday, Earl elected to take off

June 5, 2017 by marking “Ex. Day” on his vacation request form. According to the

amended complaint, Knedler approved Earl’s request on February 6, 2017. Jewel

manager Dan Carol (“Carol”) gave Earl three photocopies of his approved vacation

request form, signed by Knedler.

      Earl did not show up for work on June 5, 2017, believing that his requested time

off was approved. The following day at work, Earl was called into a meeting with Jewel

employees Gary Michelini (“Michelini”) and Chuck Blanton (“Blanton”) and Local 710

representative Al Wiegel (“Wiegel”) to discuss his absence, which they characterized

as his second “No Call/No Show.”

      On June 16, 2017, Earl attended another meeting with Local 710 representative

Jimmy Bradford (“Bradford”), Knedler, and Jewel employee Chris Herrick (“Herrick”).

At the meeting, Knedler claimed that he did not authorize Earl’s time off on

June 5, 2017. In response, Earl produced a copy of the approved vacation request form

that Casey handed to him in February. Knedler claimed that the original document in

his office did not match Earl’s copy. Bradford viewed the document in Knedler’s office

and “informed Earl that parts of it appeared to have been erased using a correction fluid

or similar material.”

                                           4
      On June 29, 2017, Jewel suspended Earl without pay and accused him of

falsifying a company record. On July 7, 2017, Jewel terminated Earl’s employment,

causing Local 710 to file a grievance on Earl’s behalf. The grievance proceeded to

arbitration on July 13, 2018, during which attorney Laurence Goodman (“Goodman”)

represented Local 710.

      On September 26, 2018, arbitrator Brian Clauss (“Clauss”) issued a decision

denying Local 710’s grievance of Earl’s termination. Clauss concluded that the

accurate copy of the approved vacation request form was that produced by Knedler, not

the copy produced by Earl. On November 28, 2018, Local 710 mailed a copy of the

arbitration decision to Earl. Earl asked to return to his job at Jewel or a substantially

similar position in February 2019, but he has not been re-hired.

      While the grievance process progressed, Earl filed a charged against Jewel and

Local 710 with the Equal Employment Opportunity Commission (“EEOC”) on April 3,

2018, claiming race discrimination. On September 24, 2018, the EEOC issued Earl a

right to sue letter regarding his charges against Jewel. On February 5, 2019, the EEOC

did the same regarding Earl’s charges against Local 710. Earl filed a second charge

with the EEOC on December 18, 2018, alleging continued retaliation and age

discrimination. The EEOC issued Earl a third right to sue letter for the claims in his

second charge on February 14, 2019.

      Based on these events, Earl filed his initial complaint on December 18, 2018,

alleging various counts of racial discrimination, retaliation, breach of duty of fair

                                           5
representation, and breach of collective bargaining agreement, among others. Earl

amended his complaint on April 12, 2019 to include additional claims of race and age

discrimination. On May 2, 2019, Jewel filed a motion to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(6). The following day, Local 710 filed a motion for

judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c).

                                 LEGAL STANDARD

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) “tests

the sufficiency of the complaint, not the merits of the case.” McReynolds v. Merrill

Lynch & Co., 694 F.3d 873, 878 (7th Cir. 2012). The allegations in the complaint must

set forth a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). Earl need not provide detailed factual allegations, but

he must provide enough factual support to raise his right to relief above a speculative

level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A claim must be

facially plausible, meaning that the pleadings must “allow…the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). The claim must be described “in sufficient detail to

give the defendant ‘fair notice of what the…claim is and the grounds upon which it

rests.’” E.E.O.C. v. Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007)

(quoting Twombly, 550 U.S. at 555). “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements,” are insufficient to withstand a

12(b)(6) motion to dismiss. Iqbal, 556 U.S. at 678.

                                            6
         “A motion for judgment on the pleadings under Rule 12(c) of the Federal Rules

of Civil Procedure is governed by the same standards as a motion to dismiss for failure

to state a claim under Rule 12(b)(6).” Adams v. City of Indianapolis, 742 F.3d 720,

727–28 (7th Cir. 2014).      However, in evaluating a motion for judgment on the

pleadings, the Court may consider “the complaint, the answer, and any written

instruments attached as exhibits.” N. Indiana Gun & Outdoor Shows, Inc. v. City of

South Bend, 163 F.3d 449, 452 (7th Cir. 1998).

                                    DISCUSSION

         Earl’s amended complaint sets forth several claims against the Defendants,

including: (Count I) a hybrid claim under Section 301 of the Labor Management

Relations Act (“LMRA”), 29 U.S.C. § 185 et seq., for breach of the duty of fair

representation against Local 710 and breach of the collective bargaining agreement

against Jewel; (Count II) a race discrimination claim under Title VII against Jewel;

(Count III) a race discrimination claim under 42 U.S.C. § 1981 against Jewel; (Count

IV) a retaliation claim under 42 U.S.C. § 1981 against Local 710 and Jewel; (Count V)

a failure to provide notice claim under 29 U.S.C. § 1166 against Jewel; (Count VI) an

intentional infliction of emotional distress claim against Jewel; (Count VII) a race

discrimination claim under Title VII against Local 710; (Count VIII) an age

discrimination claim under the Age Discrimination in Employment Act (“ADEA”)

against Jewel; and (Count IX) a retaliation claim under Title VII against Local 710 and

Jewel.

                                           7
        Jewel moves the Court to dismiss Counts I, VI, VIII, and IX in whole and Counts

II and III in part. Local 710 moves the Court for a judgment on the pleadings with

respect to Counts I, III, IV, VII, and IX. The Court addresses each disputed count in

turn.

I. Count I—Section 301 Hybrid Claim

        To state a hybrid claim under Section 301 of the LMRA, Earl must allege both a

breach of the collective bargaining agreement by Jewel and a breach of the duty of fair

representation by Local 710. DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151, 164–

65 (1983). Earl must succeed in both claims to prevail, as “the two claims are

inextricably interdependent.” Id. at 164 (internal quotation marks omitted). The

Defendants assert that Earl has insufficiently plead both claims, but if even one fails

then both claims must be dismissed.

        “A breach of the statutory duty of fair representation occurs only when a union’s

conduct toward a member of the collective bargaining unit is arbitrary, discriminatory,

or in bad faith.” Yeftich v. Navistar, Inc., 722 F.3d 911, 916 (7th Cir. 2013). An action

is arbitrary if it “is so far outside a wide range of reasonableness as to be irrational.” Id.

at 917. Conduct is in bad faith if “the union acted (or failed to act) due to an improper

motive.” Id. at 916. Further, “the union enjoys substantial discretion in fulfilling its

duty of fair representation,” because “Congress did not intend courts to interfere with

the decisions of the employee’s chosen bargaining representative.” Id. at 916–917.

Thus, courts have been deferential to union decisions when determining whether those

                                              8
actions constituted a breach of the duty of fair representation. See Garcia v. Zenith

Elec. Corp., 58 F.3d 1171, 1176 (7th Cir. 1995) (“Courts should not substitute their

judgment for that of the union, even if, with the benefit of hindsight, it appears that the

union could have made a better call.”).

       Earl alleges that Local 710 breached its duty of fair representation in two ways:

(1) by failing to grieve discriminatory conduct that occurred from 2015 to 2017, and (2)

by handling his termination-related grievance in a perfunctory manner. Regarding the

first allegation, Earl does not sufficiently plead that a breach occurred. He does not

state when or to whom he complained of discriminatory conduct. Without a factual

foundation, Local 710 does not have sufficient grounds on which to defend.

       Regarding the second allegation, Earl claims that Local 710 mishandled his

grievance by not presenting testimony from a document expert or Jewel employees that

could affirm his vacation request form was not falsified. He also complains that Local

710 did not present his past vacation request forms as corroborating evidence to show

how he usually requested time off. Finally, Earl states that Local 710 should have

asserted that Earl did not have access to Knedler’s office where the original document

was stored. However, the Seventh Circuit has held that strategic decisions such as this

do not rise to the level of unfair representation. Cannon v. Consol. Freightways Corp.,

524 F.2d 290, 294 (7th Cir. 1975) (“At most, the failure to raise the defense was an act

of neglect or the product of a mistake in judgment. However, proof that the union may

have acted negligently or exercised poor judgment is not enough to support a claim of

                                            9
unfair representation.”); See also Garcia, 58 F.3d at 1177 (“Perhaps the ideal strategy

would have been to interview [the witness], but the Union is not held to such a high

standard here. We must defer to the Union’s strategic choices unless they are irrational,

discriminatory or in bad faith, and [the Union’s] actions were none of the above.”).

Given this precedent and the Court’s eye toward union deference, we find that Earl did

not state a claim for breach of the duty of fair representation. Absent this claim, Count

I must be dismissed.

II. Count II—Title VII Racial Harassment Claim

      To file a lawsuit under Title VII, a plaintiff must first file a charge with the EEOC

describing the alleged employment discrimination. 42 U.S.C. § 2000e-5. A plaintiff

may not bring Title VII claims that were excluded from the EEOC charge. Sitar v.

Indiana Dept. of Trans., 344 F.3d 720, 726 (7th Cir. 2003). An exception to this rule

arises for claims that are “reasonably related” to those included in the EEOC charge,

meaning that the claims can be “expected to grow out of an EEOC investigation of the

charges.” Id. To be reasonably related, there must be a factual relationship between

the claims and, “at a minimum, describe the same conduct and implicate the same

individuals.” Cheek v. W. and S. Life Ins. Co., 31 F.3d 497, 501 (7th Cir. 1994). As

such, “[a]n aggrieved employee may not complain to the EEOC of only certain

instances of discrimination, and then seek judicial relief for different instances of

discrimination.” Rush v. McDonald’s Corp., 966 F.2d 1104, 1110 (7th Cir. 1992).



                                           10
       The Seventh Circuit has affirmed that harassment charges are not reasonably

related to discrimination charges under Title VII. Cheek, 31 F.3d at 503 (holding that

harassment claim was not reasonably related to discrimination claim in EEOC charge);

Rush, 966 F.2d at 1111–12 (finding that racial harassment claim was not reasonably

related to claim of racial discrimination based on termination). This principle governs

in Earl’s case, where his EEOC charge was limited to a race discrimination claim based

on being “falsely accused, suspended, and discharged” on July 7, 2017. Earl’s charge

does not mention harassment based on race and does not span the time frame prior to

the day of his termination. Therefore, Count II is dismissed with respect to the racial

harassment claims.1

III. Count III—Section 1981 Racial Harassment Claim

       Earl next alleges that he was subjected to racial harassment and a hostile work

environment based on his race, as prohibited by Section 1981.2 To properly allege these

claims, Earl must assert that the Defendants’ conduct was sufficiently severe and had a

racial character or purpose.

       Regarding severity, the Seventh Circuit “has on many occasions distinguished

between harassing and merely objectionable conduct.” Kampmier v. Emeritus Corp.,

472 F.3d 930, 941 (7th Cir. 2007). “[M]inor or isolated incidents are generally


1
   The Defendants also argue that Count II should be dismissed because the pleadings are
insufficient to allege racial harassment. For the reasons stated in Section III, the Court agrees.
2
  “Discrimination claims under both Title VII and § 1981 are analyzed in the same manner.” Patton
v. Indianapolis Pub. Sch. Bd., 276 F.3d 334, 338 (7th Cir. 2002). Accordingly, the Court cites to
both Section 1981 and Title VII precedent.
                                               11
insufficient to rise to the level of objectively offensive conduct.” Id. In short, “[o]nly

a hellish workplace is actionable as a hostile work environment.” Holmes v. Hous.

Auth. of Joliet, 2015 WL 1826676, at *5 (N.D. Ill. 2015) (internal quotation marks

omitted). The Court adopted these demanding standards “to ensure that Title VII does

not become a general civility code.” Faragher v. City of Boca Raton, 524 U.S. 775,

788 (1998) (internal quotation marks omitted).

      Earl alleges that he was reprimanded for leaving prior to the end of his shift

during the winter time to start his car and was falsely accused of sleeping, eating, and

being lazy at work. He also notes that he was suspended without pay for turning down

the volume on speakers in his work area. However, courts in this circuit have held that

allegations of this kind do not rise to the level of harassment necessary for a hostile

work environment. See Pearson v. Advocate Health Care, 2017 WL 3478815, at *6

(N.D. Ill. 2017) (finding that plaintiff did not allege a hostile work environment where

employer unfairly reprimanded her, called her ignorant, and refused her preferred

vacation schedule); See also Bowden v. Kirkland & Ellis LLP, 2010 WL 3526483, at

*12 (N.D. Ill. 2010) (finding that allegations of unfair criticism by superiors and receipt

of unfavorable work assignments did not constitute a hostile work environment). Earl’s

allegations, even when construed in the most favorable light, cannot be deemed a hellish

workplace and are therefore insufficiently severe.

      Regarding the racial component of his claims, Earl does not have to allege that

the Defendants’ conduct was “explicitly racial,” but he “must show that the conduct has

                                            12
a racial character or purpose.” Lilly v. Roadway Express, Inc., 6 Fed.Appx. 358, 359

(7th Cir. 2001). The Seventh Circuit has held that “[t]here is no inherently racial

component to an employer providing an employee with a critical (even an unfairly

critical) performance review....” Beamon v. Marshall & Ilsley Tr. Co., 411 F.3d 854,

864 (7th Cir. 2005). Moreover, “not every perceived unfairness in the workplace may

be ascribed to discriminatory motivation merely because the complaining employee

belongs to a racial minority.” Id. at 863. Indeed, the alleged conduct “must be

sufficiently connected to race before it may reasonably by construed as being motivated

by the defendant’s hostility to the plaintiff’s race.” Id. at 863–64.

       Earl alleges that Jewel had a racial character or purpose because his supervisors’

comments “embod[y] negative generalizations and stereotypes about African

Americans in the United States culture.” He also alleges that Local 710 had a racial

character or purpose in failing to grieve his discrimination complaints. However, both

of these assertions are devoid of a credible racial connection. Given that supervisor

criticism, without more, is not a racial commentary, the allegations against Jewel lack

the requisite racial character or purpose. Absent the conclusory statement that Local

710’s actions were motivated by race, Earl’s amended complaint makes no attempt to

assert a racial character or purpose on behalf of the union.            Accordingly, those

allegations fare no better than those against Jewel. Therefore, Count III is dismissed

with respect to the harassment and hostile work environment claims.



                                            13
IV. Count IV—Section 1981 Retaliation Claim

       Earl claims that Local 710 retaliated against him by failing to appropriately

pursue his racial discrimination grievance after he filed an EEOC charge against them.3

Earl asserts that Local 710 did not investigate the circumstances of his termination or

present evidence at the arbitration hearing to disprove Jewel’s assertions of forgery.

Earl also alleges that Local 710 retaliated against him by not assisting in his efforts to

get re-hired by Jewel.

       “To establish a prima facie case of retaliation, a plaintiff must demonstrate: (1)

that he engaged in statutorily protected activity; (2) that he suffered an adverse

employment action; and (3) that there is a causal link between the two.” Oliver v. Joint

Logistics Managers, Inc., 893 F.3d 408, 413 (7th Cir. 2018). Earl satisfies the first

prong because his EEOC filing is a protected activity. Further, the arbitration decision

upholding Earl’s termination and the failure to assist Earl’s efforts to be re-hired could

plausibly be construed as adverse employment actions. However, the Court has

concerns with respect to the connection between those allegations. Given that the

amended complaint insufficiently alleges the third prong of retaliation, the Court

dismisses Count IV as to Local 710.




3
  Earl alleges Count IV against both of the Defendants, however, Jewel is not moving to dismiss
this count. Thus, the Court only considers the arguments with respect to Local 710.
                                              14
V. Count VI—Intentional Infliction of Emotional Distress Claim

       In his amended complaint, Earl claims that Knedler published a letter to at least

five of Earl’s co-workers explaining the rationale for Earl’s dismissal.              In his

explanation, Knedler included Earl’s alleged alteration of his vacation request form. In

the letter, Knedler wrote “Earl produced a document that did not match the original

document used to select vacation and personal days.” Based on these statements, Earl

claims that Knedler intentionally inflicted emotional distress on him by accusing him

of forgery and broadcasting that accusation to his co-workers.

       To succeed on an intentional infliction of emotional distress claim, Earl must

demonstrate three things:

       First, the conduct involved must be truly extreme and outrageous. Second,
       the actor must either intend that his conduct inflict severe emotional
       distress, or know that there is at least a high probability that his conduct
       will cause severe emotional distress. Third, the conduct must in fact cause
       severe emotional distress.

Simkus v. United Air Lines, Inc., 2012 WL 3133603, at *2 (N.D. Ill. 2012) (quoting

Feltmeier v. Feltmeier, 207 Ill.2d 263, 278 (Ill. 2003)). To constitute extreme and

outrageous behavior, the defendant’s conduct must “go beyond all possible bounds of

decency and…be regarded as intolerable in a civilized community.” Feltmeier, 207

Ill.2d at 80–81. “Illinois case law makes clear that under no circumstances would mere

insults, indignities, threats, annoyances, petty oppressions, or other trivialities qualify

as outrageous conduct.” Id. at 80 (internal quotation marks omitted).



                                            15
       In the employment setting, courts are hesitant to find a claim for intentional

infliction of emotional distress. Graham v. Commonwealth Edison Co., 742 N.E.2d

858, 867 (Ill. App. 2000). “Courts are concerned that, if everyday job stresses resulting

from discipline, personality conflicts, job transfers or even terminations could give rise

to a cause of action for intentional infliction of emotional distress, nearly every

employee would have a cause of action.” Id. Accordingly, “Illinois courts have found

behavior in the workplace to rise to the level of extreme and outrageous conduct only

when the behavior is truly egregious.” Thomas v. Coach Outlet Store, 2017 WL 386656

(N.D. Ill. 2017) (dismissing a claim for intentional infliction of emotional distress when

an employer falsely accused a plaintiff of theft, searched her belongings in front of her

co-workers, and patted her down); See also Harrison v. Chicago Tribune Co., 992 F.2d

697, 703 (7th Cir. 1993) (affirming district court’s dismissal of intentional infliction of

emotional distress claim where African American employee was not allowed to

supervise white subordinates, was reprimanded without reason, was threatened with

discipline, and was forced out of a management position).

       With these principles in mind, the Court finds that Earl has not sufficiently stated

a claim for intentional infliction of emotional distress. Even construing all reasonable

inferences in Earl’s favor, Knedler’s conduct does not rise to the necessary level of

egregiousness. As this District has held, “[f]alse accusations of illegal activity or poor

work performance do not give rise to a claim for intentional infliction of emotional



                                            16
distress, even when those accusations are made to third parties.” Thomas, 2017 WL

386656, at *5. Accordingly, Count VI is dismissed.

VI. Count VII—Title VII Race Discrimination Claim

       Next, Earl alleges that Local 710 racially discriminated against him by failing to

advocate for his re-hiring, in violation of Title VII. Under that statute, “a union may

not...refuse to refer for employment any individual, in any way which would deprive or

tend to deprive any individual of employment opportunities on account of his race.”

Lugo v. Int’l Bhd. of Elec. Worker Local #134, 2017 WL 1151019, at *4 (N.D. Ill.

2017). While Earl has alleged that Local 710 would not advocate for his re-hiring, he

does not plausibly allege that the union’s actions were impacted or motivated by Earl’s

race. Indeed, the racial connection is the underpinning to any racial discrimination

claim. Therefore, Count VII is dismissed.

VII. Counts VIII and IX—Age Discrimination and Title VII Retaliation Claim

       A. Timeliness of Claims

       The parties next dispute whether Earl’s age discrimination and Title VII

retaliation claims were timely filed. To properly file a discrimination or retaliation suit,

a plaintiff has 300 days from the occurrence to file a charge with the EEOC. National

R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 109 (2002). If a charge is not filed

during that time period, the claim is barred. Id.

       The Defendants state that Earl’s age discrimination and retaliation claims arising

from his termination and Jewel’s subsequent refusal to re-hire him should have been

                                            17
brought within 300 days of his termination on July 7, 2017. Earl did not file his second

EEOC charge until December 2018. However, Earl notes that these claims stemmed

from the loss of his arbitration proceeding, which did not occur until September 2018.

Therefore, the Court agrees that Earl’s age discrimination and retaliation claims were

timely filed.

       B. Sufficiency of Pleadings

       Earl faces a more significant problem with respect to the sufficiency of the

allegations relating to his age discrimination and Title VII retaliation claims. In his

responsive pleading, Earl states that the gist of these claims is that “younger employees

who lost their arbitration proceedings were rehired or offered other positions while Earl

was not.” To make out a prima facie case for failure to re-hire, Earl needs to allege

“that he applied and was qualified for the positions.” Ritter v. Hill ‘N Dale Farm, Inc.,

231 F.3d 1039, 1045 (7th Cir. 2000). In his amended complaint, Earl does not allege a

single instance where he re-applied for employment with Jewel prior to filing his second

EEOC charge. Accordingly, the pleadings are insufficient, and the Court dismisses

Counts VIII and IX.




                                           18
                                   CONCLUSION

      For the aforementioned reasons, the Court grants the Defendants’ motion to

dismiss and motion for judgment on the pleadings. The Court also grants Earl’s request

for leave to amend his complaint consistent with this opinion. It is so ordered.



Dated: 7/02/2019
                                                      ________________________
                                                      Charles P. Kocoras
                                                      United States District Judge




                                          19
